        Case 1:16-cv-00083-BLW Document 212 Filed 12/20/19 Page 1 of 3




                       UNITED STATES COURT OF APPEALS
                            FOR THE NINTH CIRCUIT
                        Form 14. Motion for Extension of Time
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form14instructions.pdf

9th Cir. Case Number(s)               1:16-cv-00083-BLW

Case Name          Western Watersheds Project, et al v Bernardt, et al

Requesting Party Name(s)              Western Watersheds Project

I am:        The party requesting the extension.
             Counsel for the party or parties requesting the extension.
I request an extension of time to file a:
            Brief (you must also complete the Declaration on page 3)
            Motion to proceed in forma pauperis
            Motion for a certificate of appealability
            Response/opposition to a pending motion
            Reply to a response/opposition to a pending motion
            Certified Administrative Record
            Response to court order dated
            Other (you must describe the document)
              Response/Opposition to Motion for Preliminary Injunction

The requested new due date is: February 10, 2020
I request the extension of time because (cannot be left blank):
(attach additional pages if necessary)




Signature       /s/ Brian Gregg Sheldon                                 Date December 20, 2019
(use “s/[typed name]” to sign electronically-filed documents)
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 14                                                   1                                     New 12/01/2018
        Case 1:16-cv-00083-BLW Document 212 Filed 12/20/19 Page 2 of 3




   Recitals in criminal and immigration cases pursuant to Circuit Rule 27-8
              Complete this section for criminal or immigration cases.

Previous requests for extension of time to file the document, including any request
for a Streamlined Extension of Time under Circuit Rule 31-2.2(a) (select one):

       I have NOT filed a previous request to extend time to file the document.

       I have previously requested an extension of time to file the document.
       This motion is my                                         request.
                                (Examples: first, second)


Bail/detention status (select one):

       The defendant is incarcerated. The projected release date is:                                       .

       The petitioner is detained.

       The defendant/petitioner in this criminal/immigration case is at liberty.


Signature                                                              Date
(use “s/[typed name]” to sign electronically-filed documents)




                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 14                                                  2                                     New 12/01/2018
        Case 1:16-cv-00083-BLW Document 212 Filed 12/20/19 Page 3 of 3




 Declaration in support of extension to file brief under Circuit Rule 31-2.2(b)
  Complete this section if you are requesting an extension of time to file a brief.

1. I request an extension of time to file the Reply to PI Motion                                brief.
                                             (Examples: opening, answering, reply, first cross-appeal)
2. The brief’s current due date is: January 10, 2020
3. The brief’s first due date was: January 10, 2020
4. A more detailed explanation of why the extension of time to file the brief is
   necessary: (Under Circuit Rule 31-2.2(b), a request for extension of time to file a brief must be
     “supported by a showing of diligence and substantial need” and a conclusory statement as to the
     press of business does not constitute such a showing. Attach additional pages if necessary.)




5. The position of the other party/parties regarding this request is:
       Unopposed.
       Opposed by (name of party/parties opposing this motion):


       Unknown. I am unable to verify the position of the other party/parties
       because:




6.     The court reporter is not in default with regard to any designated transcripts.
     If the court reporter is in default, please explain:


7.     I have exercised diligence and I will file the brief within the time requested.

I declare under penalty of perjury that the foregoing is true and correct.

Signature       /s/ Brian Gregg Sheldon                                 Date December 20, 2019
(use “s/[typed name]” to sign electronically-filed documents)
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 14                                                   3                                     New 12/01/2018
